TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MAY 22, 2014



                                      NO. 03-13-00858-CV


                                  M. Z. and R. B., Appellants

                                                 v.

               Texas Department of Family and Protective Services, Appellee




           APPEAL FROM THE 428TH DISTRICT COURT OF HAYS COUNTY
               BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
                  AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the order of termination signed by the trial court on December 5, 2013.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the trial court’s order. Therefore, the Court affirms the trial court’s order of

termination. Because appellants are indigent and unable to pay costs, no adjudication of costs

is made.